DETAILED ACTION
	This non-final rejection is responsive to the Request for Continued Examination (RCE) filed April 26, 2022.  Claim 1, 9, 17, and 25-30 are currently amended.  Claims 1-30 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In view of the specification, the control circuitry in the systems of claims 9-16 is interpreted as being directed only to hardware elements (see paragraph 37 of specification; also 304 in Fig. 3).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 9 and 17 recite “determining a predicted length in distance of a portion of the geographic route associated with a respective one of each of the plurality of time segments”.  However, the specification does not describe this limitation.  The specification describes predicted times (paragraphs 23 and 54), predicted user interests (paragraph 27), and predicted content (paragraph 31).  The specification also describes distance costs (paragraph 21) and segmenting a route into various stretches (lengths) based on logs (paragraph 23).  However, none of this describes determining a predicted length in distance of a portion of the geographic route associated with a respective one of each of the plurality of time segments.  Claims 25-30 recited related features, and claims 2-8, 10-16, and 18-24 are rejected as being dependent upon rejected claims 1, 9 and 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 9 and 17 recite “determining interest levels associated with each of the plurality of time segments based on metadata associated with each of the plurality of time segments that indicates a level of importance of each of the plurality of time segments to the content.  This limitation is unclear because it recites determining interest levels for time segments determined based on the geographic route and time period received in a request.  It is unclear as to how interest levels that indicate a level of importance of each time segment to the content are determined for the time segments (determined based on requested time period).  In view of the specification, it appears that interest levels are determined for content segments and then correlated with time segments (paragraphs 27-20, 45 and 57).  Further, in view of the specification, metadata (such as time markers) are associated with content and not time segments (paragraphs 28 and 57).  Claims 2-8, 10-16, and 18-30 are rejected as being dependent upon rejected claims 1, 9 and 17.
Claims 28-30 are unclear because the limitation “and wherein the equal segments are divided into smaller divisions based on a determination that the estimated available bandwidth is sufficient to transmit data for the smaller divisions” is confusing.  The claim recites the equal segments being divided into smaller divisions based on a determination that estimated available bandwidth is sufficient to transmit data for the smaller divisions.  This makes it seem as if the equal segments are further subdivided into smaller divisions, in a single instance.  However, in view of the specification it appears that the two divisions happen for different instances based on how much bandwidth information is available (paragraph 23), and thus the equal segments (i.e. the same set of segments) are not divided into smaller segments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bromand et al. (US 2019/0342419 A1) (‘Bromand’) in view of Shaw et al. (US 2019/0320229 A1) (‘Shaw’), and further in view of Sharifi et al. (US 2017/0366587) (‘Sharifi’). 

With respect to claims 1, 9 and 17, Bromand teaches:
receiving, from a content device, a request for a content recommendation (receiving request for predictive caching) (paragraphs 155 and 166), and receiving a time period associated with playback of content (Fig. 9 shows input data used in process of selecting content to cache and the input data includes predicted state qualities, which includes a current state, duration and state-specific qualities.  A travel state includes a duration (time period) of the state) (paragraphs 116, 132 and 138); 
obtaining a geographic route associated with the content device and the time period (route data describes amount of time needed to travel route) (paragraphs 172 and 175); 
determining, based on the geographic route and time period, a plurality of time segments (paragraph 175);
determining estimated available bandwidth for each of a plurality of time segments based on the geographic route and the content device (connectivity map showing connectivity and limited connectivity time periods) (paragraphs 173-175); 
determining a predicted length in distance of a portion of the geographic route associated with a respective one of each of the plurality of time segments (paragraphs 175-177 and 206);
retrieving a plurality of candidate content recommendations (paragraphs 132 and 177); 
selecting the content recommendation from the plurality of candidate content recommendations based on: correlating the estimated bandwidth for each of the plurality of time segments with interest levels associated with each of the plurality of time segments; and the determined predicted length in distance of a portion of the geographic route associated with a respective one of each of the plurality of time segments (selecting/predicting what content items will be played in limited connectivity time periods based on preferences and previous content item consumption) (paragraphs 132-133, 154, 176-177, and 206).
providing the selected content recommendation to the content device (paragraphs 178-179). 

Although Bromand teaches a time period being input and used to select content for caching and caching is performed responsive to a request, Bromand does not explicitly teach wherein the request comprises a time period associated with playback of content.
Shaw teaches receiving, from a content device, a request for a content recommendation, wherein the request comprises a time period associated with playback of content (paragraph 84) (receiving notification of the time period for the journey).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the request in Broman to include a time period as taught by Shaw to enabled improved streaming of media during traveled routes.  Bromand already incorporates the use of time period/duration in obtaining content recommendations, and thus including the time period in the request makes it easier and more explicit to determine a time period for which a content recommendation is being requested.  Further, the combination would enable adjustable transfer rates of recommended content (Shaw, abstract).

Further regarding claims 1, 9 and 17, Bromand in view of Shaw does not explicitly teach determining interest levels associated with each of the plurality of time segments based on metadata associated with each of the plurality of time segments that indicates a level of importance of each of the plurality of time segments to the content; or selecting content recommendations based on correlating the estimated bandwidth for each time segment with the interest levels that are determined based on level of importance.
Sharifi teaches determining interest levels associated with each of the plurality of time segments based on metadata associated with each of the plurality of time segments that indicates a level of importance of each of the plurality of time segments to the content (Sharifi teaches identifying portions of video content likely to be interesting or important, and that the portions may be identified by time segments) (paragraphs 35 and 74-76); and 
selecting content recommendations based on correlating the estimated bandwidth for each time segment with the interest levels (paragraphs 60-63).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the interest levels of Bromand to be based on importance of time segments as taught by Sharifi to enable improved, adaptive recommendation and streaming of content based on likely interest or importance and network conditions, thereby more effectively uses the bandwidth of the connection (Sharifi, paragraph 35).  One would be motivated to combine the references because it would only entail switching interest level of Bromand with interest levels of Sharifi.

With respect to claims 2, 10 and 18, Bromand in view of Shaw and Sharifi teaches:
identifying a plurality of segments in content identified by the content recommendation (Bromand, paragraph 175; Shaw, paragraph 86-87); 
generating a bandwidth requirements profile for the plurality of segments based on the geographic route and the time period (Shaw, paragraphs 84-85; Bromand, paragraph 175);  
5determining whether the bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments (Shaw, paragraph 89); 
in response to determining that the bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments, generating for display an indication that the bandwidth requirements profile is satisfied by the estimated bandwidth for 10each of the plurality of time segments (displaying indication of content available to play back or streaming content during journey) (Bromand, paragraph 148 and 207; Shaw, paragraph 90); and 
in response to determining that the bandwidth requirements profile is not satisfied by the estimated bandwidth for each of the plurality of time segments, modifying portions of the content identified by the content recommendation based on the estimated bandwidth for each of the plurality of time segments (modifying playback rate or increasing data transfer rate in an
earlier segment) (Shaw, paragraphs 99, 114, 121-123).

With respect to claims 3, 11, and 19, Bromand in view of Shaw and Sharifi teaches:
identifying a plurality of segments in content identified by the content recommendation (Bromand, paragraph 175; Shaw, paragraph 86-87); 
generating a bandwidth requirements profile for the plurality of segments based on the geographic route and the time period (Shaw, paragraphs 84-85; Bromand, paragraph 175);  
5determining whether the bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments (Shaw, paragraph 89); 
in response to determining that the bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments, generating for display an indication that the bandwidth requirements profile is satisfied by the estimated bandwidth for 10each of the plurality of time segments (displaying indication of content available to play back or streaming content during journey) (Bromand, paragraph 148 and 207; Shaw, paragraph 90); and 
in response to determining that the bandwidth requirements profile is not satisfied by the estimated bandwidth for each of the plurality of time segments, modifying portions of the geographic route based on the bandwidth requirements profile (modifying journey) (Shaw, paragraphs 107, 109-11; Bromand, paragraph 128).

With respect to claims 4, 12 and 20, Bromand in view of Shaw and Sharifi teaches wherein determining estimated available bandwidth for each of the plurality of time segments based on the geographic route and the content device comprises: 
retrieving historical bandwidth usage for segments of the geographic route (Bromand, paragraphs 173-175; Shaw, paragraph 84); and 
estimating available bandwidth for segments of the geographic route at estimated entry and exit times associated with each segment of the geographic route based on the historical bandwidth usage for the respective segment of the geographic route (Bromand, paragraph 175; Shaw, paragraphs 84).

With respect to claims 5, 13 and 21, Bromand in view of Shaw and Sharifi teaches wherein determining estimated available bandwidth for each of the plurality of time segments based on the geographic route and the content device comprises: 
retrieving logs of past network access speeds for the content device along the geographic route (Bromand, paragraphs 116, 181, 184, and 186); and 
estimating, based on the logs of past network access speeds for the content device, available bandwidth for segments of the geographic route (Bromand, paragraphs 100, 173-175, 181, and 184).

With respect to claims 6, 14 and 22, Bromand in view of Shaw and Sharifi teaches wherein selecting the content recommendation from the plurality of candidate content recommendations based on correlating the estimated bandwidth for each of the plurality of time segments with the interest levels associated with each of the plurality of time segments comprises: 
generating a plurality of recommendation scores for the plurality of candidate content recommendations (Bromand, paragraphs 85 and 133; Sharifi, paragraphs 60-62 and 74-76) by: 
retrieving a plurality of content attributes for each respective candidate content recommendation, wherein the plurality of content attributes correspond with segments of content aligned with the plurality of time segments (Bromand, paragraphs 133, 142 and 210); 
generating a plurality of interest scores for the respective candidate content recommendation based on the plurality of content attributes and an interest profile associated with the content device (Bromand, paragraphs 133 and 142); and 
combining the plurality of interest scores and the estimated available bandwidth for each of the plurality of time segments to generate a recommendation score for the respective candidate content recommendation (content is recommended based on state, which is scored and may include predicted connectivity data, and user interests) (paragraphs 85, 133 and 142); and 
wherein the selected content recommendation is associated with the largest recommendation score from the plurality of recommendation scores (Bromand, paragraphs 112 and 133).

With respect to claims 7, 15, and 23, Bromand in view of Shaw and Sharifi teaches wherein obtaining a geographic route associated with the content device and the time period comprises: 
retrieving information about a plurality of events (states) associated with the content device (Bromand, paragraph 41); 
extracting information about an event from the plurality of events, wherein the event is scheduled for the time period (paragraphs 103 and 116); 
obtaining a geographic start location and a geographic stop location based on information about the event and geographic information associated with the content device (paragraphs 108, 116, 172 and 175); and 
determining the geographic route using the geographic start location and geographic stop location (paragraphs 108, 116, 172 and 175).

With respect to claims 8, 16 and 24, Bromand in view of Shaw and Sharifi teaches detecting a modification of the estimated available bandwidth for a time segment of the plurality of time segments (entering offline state) (Bromand, paragraphs 146 and 150; Shaw, paragraph 144); 
selecting an alternative content recommendation from the plurality of candidate content recommendations based on correlating the modified estimated bandwidth for the time with the interest levels associated with each of the plurality of time segments (song list is updated based on entering offline state) (Bromand, Fig. 13; paragraphs 146-147, 149-150); and 
generating a notification of the modification of the estimated available bandwidth for the time segment and of the alternative content recommendation (user interface changes to reflect offline state and different content) (Bromand, paragraphs 146, 149-152).  

With respect to claims 25-27, Bromand in view of Shaw and Sharifi teaches determining the predicted length in distance of the portion of the geographic route associated with the respective one of each of the plurality of time segments for a given start time for the geographic route; and dividing the plurality of time segments based on the predicted length in distance (Shaw, Fig. 2, paragraphs 78-79 and 108).

With respect to claims 28-30, Bromand in view of Shaw and Sharifi teaches wherein the plurality of time segments are divided into equal segments of distance based on the predicted length in distance (Shaw, Fig. 2, paragraphs 78-79 and 108), and wherein the equal segments are divided into smaller divisions based on a determination that the estimated available bandwidth is sufficient to transmit data for the smaller divisions (new segments are determined when there is a change in data transfer rate, content or route) (Shaw, paragraphs 92-93).

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive.  Applicant argues that the references do not disclose why a skilled artisan would integrate Sharifi’s identifying features into Bromand and Shaw to achieve the features of claims 1, 9 and 17.  The examiner disagrees.  A skilled artisan would integrate Sharifi’s interest levels based on importance into Bromand to enable improved, adaptive recommendation and streaming of content based on likely interest or importance and network conditions, thereby more effectively uses the bandwidth of the connection (Sharifi, paragraph 35).  One would be motivated to combine the references because it would only entail switching interest level of Bromand with interest levels of Sharifi.
Applicant further argues that the prior art fails to teach wherein the equal segments are divided into smaller divisions based on a determination that the estimated available bandwidth is sufficient to transmit data for the smaller divisions.  The examiner disagrees.  Shaw teaches that new segments are determined when there is a change in data transfer rate (estimated available bandwidth), content or route (Shaw, paragraphs 92-93).  The new segments are different than previous segments, and thus may be smaller or larger.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        May 12, 2022